FILED
                             NOT FOR PUBLICATION                            JUL 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RIZKY BHUDIANSYAH                                No. 10-70515
CHRISTANTO,
                                                 Agency No. A099-402-616
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Rizky Bhudiansyah Christanto, a native and citizen of Indonesia, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009), and we review de novo due process claims, Simeonov

v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We deny in part, dismiss in part,

and grant in part the petition for review, and we remand.

         Christanto has not overcome the presumption that the agency reviewed the

country condition evidence in the record, so he fails to show a due process error.

See Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000). To the extent

Christanto contends the immigration judge erred by rejecting the additional

country report, we lack jurisdiction to review that claim. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004). Accordingly, Christanto’s due process claim

fails.

         Substantial evidence supports the agency’s denial of CAT relief because

Christanto failed to demonstrate it is more likely than not he will be tortured if

returned to Indonesia. See Wakkary, 558 F.3d at 1067-68. Accordingly, we deny

the petition with respect to CAT relief.

         Christanto does not challenge the agency’s determination that he failed to

demonstrate past persecution. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-


                                            2                                   10-70515
60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s opening

brief are waived). With respect to future persecution, the BIA did not have the

benefit of our decision in Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010),

when it declined to apply disfavored group analysis. Accordingly, we grant the

petition with respect to Christanto’s asylum and withholding of removal claims and

remand for the agency to consider them under a disfavored group analysis. See

INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part;

GRANTED in part; REMANDED.




                                          3                                    10-70515